Citation Nr: 9907811	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  95-00 140A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
left elbow injury.

2.  Entitlement to service connection for scars residual to 
breast reduction surgery.

3.  Entitlement to service connection for chronic sinusitis.

4.  Entitlement to service connection for a scar as a 
residual of sterilization surgery.

5.  Entitlement to service connection for a skin condition, 
claimed as vasculitis, cellulitis or dermatitis.

6.  Entitlement to service connection for the residuals of a 
left ankle sprain.

7.  Entitlement to service connection for gastrointestinal 
stomach reflux.

8.  Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Associate Counsel


INTRODUCTION

The veteran had active service from May 1982 to January 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the September 8, 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, a copy of which was mailed to the 
veteran on September 15, 1994.  

The Board notes that, in its statement of accredited 
representation (VA Form 646) dated in January 1999, the 
veteran's service organization representative listed an 
additional issue, that of entitlement to service connection 
for the residuals of a communicable disease, including: 
intestinal distress, incontinence, diarrhea, weakness, pain, 
swelling, and cracking of the knees and ankles, degenerative 
arthritis pain, a nervous condition manifested by headaches 
and insomnia, low back problems, pain and tenderness in the 
back, hips, knees, shoulders, elbows, chest and pelvic area, 
and numbness and tingling in the legs and arms.  However, the 
initial rating decision denying entitlement to service 
connection for that claimed disability was issued in March 
1995.  It does not appear that the veteran ever filed a 
timely notice of disagreement or appeal from that decision.  
Therefore, that claim has become final and is not in 
appellate status.  It is not properly before the Board on 
appeal. 

REMAND

Upon review of the claims file, the Board notes that the 
veteran requested a personal hearing before a member of this 
Board sitting at the RO.  A videoconference hearing was 
scheduled for January 19, 1999.  The veteran did not accept 
that option or appear for the hearing.  As a result her 
request for a personal hearing before a member of the Board 
at the RO is still pending.  

In order to fulfill VA's duty to assist the veteran in 
developing facts pertinent to her claims, and to ensure full 
compliance with due process requirements, this case is 
REMANDED to the RO for the following action:

1. The RO should schedule a Travel Board 
hearing, in accordance with 38 C.F.R. 
§ 20.704(a), and should notify the 
veteran and her representative of the 
date of such hearing by sending a letter 
of notification to the veteran at her 
current address then of record, with a 
copy to her representative.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 3 -


